 

 

 

STATE OF NORTH CAROLINA
CATAWBA

er ONS 1p@2

In The General Court Of Justice
County C) District Superior Court Division

 

 

Name Of Plaintiff

ASHLEY N. JONES
"| Address

 

CIVIL SUMMONS
City, Slate, Zi (_] ALIAS AND PLURIES SUMMONS (ASSESS FEE)
ity, State, Zip :

 

 

VERSUS

 

Name Of Defendant(s)
MCCARTHY, BURGESS, & WOLFFE, INC.

G.S. 1A-1, Rules 3 and 4
Date Original Summons Issued .

 

Date(s) Subsequent Summoans(es) issued

 

To Each Of The Defendant(s) Named Below:

Name And Address Of Defendant 1
MCCARTHY, BURGESS, & WOLFFE, INC.

Registered Agent: National Registered Agents, Inc.
160 Mine Lake Ct., Ste. 200

Raleigh NC 27615

 

Name And Address Of Defendant 2

 

 

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!
jIMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
jNO TIRE estos papeles!

Tiene que contestar a mas tardar en 30 dias. ;Puede querer consultar con un abogado lo antes posible

acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos
documentos!

A Civil Action Has Been Commenced Against You! - ORIG! NA

You are notified to appear and answer the complaint of the plaintiff as follows:

1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been

served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
2. File the original of the written answer with the Clerk of Superior Court of the county named above.

If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff) Date issued Time

SCOTT C. HARRIS MT). f2~Qy KIS Ge Oe

MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN, PLLC | Si9nat
900 W. MORGAN STREET
RALEIGH NC 27603

 

 

 

  
     

(_] Assistant csc (] Clerk of Superior Court

 

 

. Date Of Endorsement Time
(_] ENDORSEMENT (ASSESS FEE)

This Summons was orginally issued on the date indicated
above and returned not served. At the request of the plaintiff,
the time within which this Summons must be served is
extended sixty (60) days.

 

(Jam []pu

 

Signature

 

_] Deputy csc (_] Assistant csc ([] Cterk Of Superior Court

 

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or

fess are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
So, what procedure is to be followed.

(Over)
AOC-CV-100, Rev. 4/18

© 2018 Administrative Office of the Courts

 

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 1 of 19
 

 

RETURNOFSERVICE | — - =

| certify that this Summons and a copy of the complaint were received and served as follows:

 

| DEFENDANT 1

 

Date Served. | Time Served Name Of Defencant

(Jam (Jem

 

 

 

\
(_] By delivering to the Sorerank named above a copy of the summons and complaint.

(] By teaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein.

t a .
CZ As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)

 

 

{([] Other manner of service (specify)

 

] Defendant WAS NOT Served for the following reason:

 

 

| DEFENDANT 2

 

Date Served ! Time Served Name Of Defendant

| (Jam [Jem

 

 

£. me iw s,s

 

=

O By delivering to the defendant named above a copy of the summons and complaint.

(] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein.

(] As the defendant is a corporation, service was effected by delivering a copy of the summons and compiaint to the person named
below.

 

Name And Address Of Person With Wham Copies Left (if corporation, give litle af person copies teft with).

 

!

 

(] Other manner of service (specify)

’
4

 

(-] Defendant WAS NOT served for the following reason:

 

 

 

Service Fee Paid Signature Of Deputy Sheriff Making Return
$

Date Received Name OF Sheriff (type or print)

Date Of Return County Of Sheriff

 

 

AOC-CV-100, Side Two, Rev. 4/18
© 2018 Administrative Office of the Courts

 

Case 5:21-cv-00124-KDB-DSC Document1-1 Filed 08/20/21 Page 2 of 19

 
 

 

 

STATE OF NORTH CAROLINA PD. CVS 1692

CATAWBA In The General Court Of Justice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

County roo 9 fl = 5 (] District [X] Superior Court Division
Name And Address Of Plaintiff 1 i :
ASHLEY N. JONES e { hee ;
221 SUL 12 A & Ib GENERAL

a ___ CIVIL ACTION COVER SHEET

PESOS CATAWBA CQ, 1 0.8.6, [X}INITIAL FILING [_] SUBSEQUENT FILING

1 [A
Rule 5(b) of the General Rules of Practice for the Superior and District Courts

______ VERSUS aie ae pet See eae

ee ee se oar SCOTT C. HARRIS
MCCARTHY, BURGESS; & WOEFE: a MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN, PLLC
Registered Agent: National Registered Agents, Inc. : 900 W. MORGAN ST

160 Mine Lake Ct, Ste. 200 RALEIGH . NC 27603
Raleigh . NC 27615 Telephone No. Cellular Telephone No.
ee 9196005003 9196005003

Ea) Yes O No NC Alttomey Bar No. Alttomey Email Address
Name And Address Of Defendant 2 35328 SHARRIS@MILBERG.COM
[X] Initial Appearance inCase [_]Change of Address
Name Of Firm Fax No,
Milberg Coleman Bryson Phillips Grossman 9196005035

s it Counsel For .

ummons Submited [XJ All Plaintiffs [TAI Defendants [J Only: (ist party(ies) represented)

LlYes ([JNo

 

 

 

Jury Demanded In Pleading (_|Complex Litigation | (|Stipulate to Arbitration
A MAES Bah Cs LO a | TYPE OF PLEADING [fi SS RM eM aes

 

(check ail that apply)
O Amend (AMNO) | Failure To State A Claim (FASC)
[_] Amended Answer/Reply (AMND-Response) [_] implementation Of Wage Withholding In Non-IV-D Cases (OTHR)
[1] Amended Complaint (AMND) CI Improper Venue/Division (IMVN)
(J Assess Costs (COST) (J including Attorney's Fees (ATTY)
CJ Answer/Reply (ANSW-Response) (see Note) ‘ OJ intervene (INTR)
[_] Change Venue (CHVN) J interplead (OTHR)
fx} Complaint (COMP) (Lack Of Jurisdiction (Person) (LUPN) .
Cc Confession Of Judgment (CNFJ) (_] Lack Of Jurisdiction (Subject Matter) (LUSM)
oO Consent Order (CONS) oO Modification Of Child Support In IV-D Actions (MSUP)
CJ Consolidate (CNSL) ; TD Notice Of Dismissal With Or Without Prejudice (VOLD)
C) Contempt (CNTP) CO Petition To Sue As Indigent (OTHR)
[J] Continue (CNTN) (J Rule 12 Motion in Lieu Of Answer (MDLA)
CJ compel (CMPL) [_] Sanctions (SANC)
C Counterclaim (CTCL) Assess Court Costs CO Set Aside (OTHR)
CT Crossciaim (list on back) (CRSS) Assess Court Costs Cc Show Cause (SHOW)
(_] Dismiss (DISM) Assess Court Costs (J Transfer (TRFR)
[_J Exempt/Waive Mediation (EXMD) [_] Third Party Complaint (list Third Party Defendants on back) (TPCL)
[_] Extend Statute Of Limitations, Rule 9 (ESOL) [_J Vacate/Modify Judgment (VCMD)
- Extend Time For Complaint (EXCO) C] Withdraw As Counsel (WOCN)
C] Failure To Join Necessary Party (FJNP) CJ Other (specify and list each separately)

 

 

NOTE: Ail filings in civil actions shail include as the first page of the filing a cover sheet summarizing the critical elements of the filing in a format prescribed by
the Administrative Office of the Courts, and the Clerk of Supenor Court shall require a party to refile a filing which daes not include the required caver
sheet. For subsequent filings in civil actions, the filing party must include either a General Civil (AOC-CV-751), Motion (AOC-CV-752), or Court Action
(AOC-CV-753) caver sheet.

(Over)

 

AOC-CV-751, Rev. 3/19, © 2019 Administrative Office of the Courts
Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 3 of 19

 
 

|
(Speman ahmed. ane eT

CLAIMS FOR RELIEF _| SEARS

 

(Administrative Appeal (ADMA)

{_] Appointment Of Receiver (APRC)
(J Attachment/Garnishment (ATTC)
(Claim And Delivery (CLMD)

[1 Collection On Account (ACCT)

(] Condemnation (CNDM)

L} Contract (CNTR)!
(_] Discovery Scheduling Order (OSCH)
CJ Injunction (iINJU)

Cl Limited Driving Privilege - Out-Of-State
Convictions (PLDP)

(_) Medical Malpractice (MDML)

[_] Minor Settlement (MSTL)

[(-) Money Owed (MNYO)

(Negligence - Motor Vehicle (MVNG)

(1) Negligence - Other (NEGO)

{_] Motor Vehicle Lien G.S. Chapter 44A (MVLN)
LJ Possession Of Personal roperty (POPP)

(] Product Liability (PROD)

{| Real Property (RLPR)
(_] Specific Performance (SPPR)
CL) Other (specify and list each separately)

 

Z Ei 1202

 

“a oO
L

 

Oral.

 

SIN GS. 7K-308 Y
Assert Right Of Access (ARAS)

Supplemental Procedures (SUPR)
PRO HAC VICE FEES APPLY

Substitution Of Trustee (Judicial Foreclosure) (RSOT)

rs

Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter (Out-Of-State Attomey/Pro Hac Vice Fee)

 

No. | [] Additional Plaintiff(s)

 

 

4

 

 

 

 

No. | () Additional Defendant(s)

(J Third Party Defendant(s)

Summons
Submitted

 

Oo Yes O No

 

[ves ([]No

 

| Yes oO No

 

Lives O No

 

 

 

a Yes oO No

 

Plaintiff(s) Against Wham Counterclaim Asserted

 

 

 

Defendant(s) Against Whom Crassclaim Asserted

 

 

 

AOC-CV-751, Side Two, Rev. 3/19
© 2019 Administrative Office of the Courts

 

Case 5:21-cv-00124-KDB-DSC

Document 1-1 Filed 08/20/21 Page 4 of 19

 
 

 

STATE OF NORTH CAROLINA IN THE GENERAL COURT OF

  

 

JUSTICE
COUNTY OF CATAWBA SUPERIOR COURT DIVISION
CASE NO. 24 CVS [12Q
Ashley N. Jones On Behalf of ) ,
Herself and All Others Similarly )
Situated, )
)
Plaintiffs, ) COMPLAINT
)
“ ) (Class Action)
JURY TRIA] MAND ED
McCarthy, Burgess & Wolff, Inc. an es =
Ohio corporation, ) = = a
ap i
Defendant. ) } < Pry
) o 7 et
Oo g to
wm ©
l Oo >

Plaintiff Ashley N. Jones (“Jones” or “Plaintiff ), on behalf of herself and
all others similarly situated, through counsel, files this Class Action
Complaint against McCarthy, Burgess & Wolff, Inc. (hereinafter,
“Defendant”) and states as follows:

NATURE OF THE ACTION
1. Action to recover damages for violations of the Fair Debt Collection
Practices Act, 15 U.S.C. § 1692, et seg. (“FDCPA”) and North Carolina Debt
Collection Act, N.C.G.S. § 75-50, et seq. (“(NCDCA’).
2. Defendant unreasonably disclosed, communicated and/or
publicized information regarding Plaintiff's debts and all others similarly

situated to another person.

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 5 of 19

 

 
 

 

3. This class action is filed pursuant to Rule 23 of the Rules of Civil
Procedure on behalf of all consumers Defendant unlawfully communicated
information regarding consumer debt to a third party, in violation of North
Carolina and Federal law as further set forth herein.

JURISDICTION AND VENUE

4. The foregoing allegations are incorporated by reference as if fully set forth

herein.

5. This Court has jurisdiction over the parties and this action
pursuant to N.C.G.S. § 42-44, N.C.G.S. § 25-1-805, N.C.G.S. §§ 75-16 and
56, N.C.G.S. § 1-75.4 and N.C.G.S. § 1-253.

6. Venue is proper under N.C.G.S. § 1-80 in that Plaintiff Jones
resides in Catawba County and Defendant has regularly engaged in business
in Catawba County, North Carolina.

PARTIES

7. Plaintiff Jones is a citizen and resident of Catawba, North Carolina, a
“consumer” n defined in 15 U.S.C. 1692a(3) and N.C.G.S. § 75-50(1), and allegedly
owes a “debt” as defined in 15 U.S.C. 1692a(5) and N.C.G.S. § 75-50(2) to
Defendant.

8. Defendant is an Ohio corporation , existing under the laws of the
State of Ohio, with a principal office and place of business at 26000 Cannon

Road Cleveland, OH 44146-1807. Defendant transacts business in this state

Case 5:21-cv-00124-KDB-DSC Document1-1 Filed 08/20/21 Page 6 of 19

 
 

 

and throughout the country and can be served through its registered agent,
National Registered Agents, Inc. at 160 Mine Lake Ct Ste 200 Raleigh, NC
27615-6417. .

FACTUAL ALLEGATIONS

9. Defendant is a “debt collector” as defined in 15 U.S.C. § 1692a(6) and
N.C.GS. § 75-50(3).

10. | Defendant is regularly engaged in the business of collecting debt
allegedly owed by consumers to others for profit in the State of North Carolina.
Its employees, affiliates, directors, agents, vendors, and attorneys act under
the direction and supervision of Defendant within the scope of their actual or
apparent authority. Therefore, Defendant is responsible and/or vicariously
liable for the actions of its employees, affiliates, directors, agents, vendors and
attorneys under, inter alia, the theory of Respondeat Superior. All references
to Defendant mean Defendant, its owners, officers, agents, and/or employees.

11. The principal purpose of Defendant’s business is debt collection.

12. Defendant uses instrumentalities of intrastate and interstate
commerce, including telephone and mail in furtherance of its debt collection
business.

13. Defendant alleges Plaintiff owes a debt (“Debt”). |

14. The Debt is an alleged obligation of Plaintiff to pay money arising

out of a transaction in-which the money, property, insurance, or services which

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 7 of 19

 

 
 

 

are the subject of the transaction are primarily for personal, family, or
household purposes.

15. The Debt does not arise from any business enterprise of Plaintiff.

16. The Debt is a “debt” as that term is defined in 15 U.S.C. § 1692a(5)
and N.C.G.S. § 75-50(2).

17. At an exact time known only to Defendant, the Debt was assigned
or otherwise transferred to Defendant for collection.

18. Upon information and belief, at time the Debt was assigned or
otherwise transferred to Defendant for collection, the Debt was in default.

19. In effort to collect the Debt, Defendant contacted Plaintiffs by
written correspondence.

20. Rather than preparing and mailing such written correspondence
to Plaintiffs on its own, Defendant used a third-party vendor to perform such
activities on its behalf.

21. As part of utilization, Defendant conveyed information regarding
the Debt to the third-party vendor.

22. Defendant’s conveyance of information regarding the Debt to a
third-party vendor is a communication as that term is defined in 15 U.S.C.
1692a(2).

23. Defendant’s conveyance of information regarding the Debt to a

third-party vendor is an unreasonable publication as described in N.C.G.S. §

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 8 of 19

 
 

 

75-53.

24. The third-party vendor then populated some or all this information
into a prewritten template, printed, and mailed the letters to Plaintiff at
Defendant’s direction.

25. Plaintiff Jones received and read two letters dated September 18,
2020 and October 5, 2020, respectively, concerning a debt owed by Jones to
Verizon Wireless in the amount of $1,078.48.

26. The letters received by Plaintiff is referred to hereafter as
“Letters”.

27. The Letters were the initial written communication Plaintiff
received from Defendant concerning the Debt.

CLASS ACTION ALLEGATIONS

28. The forgoing allegations are hereby reincorporated by reference as if fully

restated herein.
. 29. Pursuant to Rule of Civil Procedure 23, Plaintiffs bring this action
individually and on behalf of the following classes which are tentatively

defined as:

NC Class: All consumers throughout the State of
North Carolina where Defendant sent information
concerning consumers’ Debt to a third party without
written permission of the consumer, which disclosure
was made on or after a date four (4) years prior and to
the filing of this Complaint.

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 9 of 19

 

 
 

 

SS
.

FDCPA Subclass: All consumers in North Carolina
where Defendant sent information concerning
consumers’ Debt to a third party without prior consent
of the consumer, which disclosure was made on or
after one (1) year prior to the filing of this Complaint. :

30. Excluded from the classes are: (a) any Judge or Magistrate
presiding over this action and members of their families; (b) Defendant and
any entity in which Defendant has a controlling interest and its legal
representatives, assigns and successors; and (c) all persons and entities who
properly execs and file a timely request for exclusion from the Class.

31. Numerosity’ Plaintiff is unable to provide a specific number of
members in each of the classes because that information is solely in the
possession of i Defendant. However, the exact number of class members,
including the names and addresses of all class members, will be easily
ascertained through a review of Defendant’s business records. Upon
information and belief, each class contains at least hundreds of consumers and
likely exceeds ‘several thousand consumers and is therefore so numerous that
joinder of all members would be impracticable.

32. Commonality: Common questions of law and fact predominate over
any individual issues that may be presented, because Defendant’s conveyance
of information to a third party in a single action or series of actions constituted

thousands of unlawful disclosures at substantially the same time. Common

questions include, but are not limited to:

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 10 of 19

 
 

 

a. Whether Defendant’s transmission of information
concerning Plaintiffs and all others similarly situated
constitutes a violation of the FDCPA; ~

b. Whether Defendant communicated with any person other
than the consumer, his attorney, consumer reporting
agency, the creditor, or the attorney of the creditor, in
connection with the collection of any debt in violation of the
FDCPA;

, Whether Defendant unreasonably publicized information
regarding a consumer's debt in violation of the NCDCA; and

d. Whether Defendant communicated with any person other
than the debtor or their attorney in violation of the NCDCA.

33. Typicality: The claims of Plaintiff are typical of the claims of the
proposed class and all are based on the same facts and legal theories, as all
such claims arise out of Defendant’s conduct.

34. Adequate Representation: Plaintiff is an adequate representative
of the class in that she does not have antagonistic or conflicting claims with
other members of the class. Plaintiff has retained counsel experienced in the |
prosecution of complex class actions, specifically including experience with
consumer elas actions.

35. Neither Plaintiff nor counsel has any interests that might cause

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 11 of 19

 

 
 

 

 

them not to vigorously pursue this action. Plaintiff is aware of her
responsibilities to the putative class and have accepted such responsibilities.
36. Predominance and Superiority: The classes are appropriate for
eenitinationtbeceuse questions of law and fact common to the members of the
classes predominate over questions affecting only individual members, and a
class action is superior to other available methods for the fair and efficient
adjudication /jof this controversy, since individual joinder of all members of the
classes is Aap rantiEeD le Should individual class members be required to bring
separate actions! this Court or courts in other jurisdictions would be confronted
with a multiplicity of lawsuits burdening the court system while also creating
the risk of inconsistent rulings and contradictory judgments. In contrast to
proceeding ox a case-by-case basis, in which inconsistent results will magnify
the delay and expense to all parties and the court system, this class action

presents far| fewer management difficulties while providing unitary

7 . : « . . .
adjudication, economies of scale and comprehensive supervision by a single
\

court.

FIRST CAUSE OF ACTION
Violations of Fair Debt Collection Practices Act, 15 U.S.C. §
1692, et seq.
(On behalf of the FDCPA Sub-Class)

37. The forgoing allegations are hereby incorporated by reference as if fully set

forth herein.

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 12 of 19

 
 

 

38. Defendant acts as a “debt collector,” as defined by the FDCPA, 15
U.S.C. § 1692a(6).

39. Defendant acted as a “debt collector” in contacting Plaintiffs.

40. Plaintiff and all members of the Sub-Class are “consumers,” as
defined by the FDCPA, 15 U.S.C. § 1692a(8) since they are natural persons
allegedly obligated to pay a consumer debt. |

41. At all material times, Plaintiff's Debts and the Debts of the Sub-
Class members were “debt,” as defined by the FDCPA, 15 U.S.C. § 1692a(5).

42. Defendant has collected or attempted to collect debt in violation of
15 U.S.C. § 1692c(b), in that it disclosed information to a third party without
prior consent of the consumer.

43. FDCPA section 1692c(b) states in pertinent part that “without the
prior consent of the consumer given directly to the debt collector, or the express
permission of a court of competent jurisdiction, or as reasonably necessary to
effectuate a post judgment judicial remedy, a debt: collector may not
communicate, in connection with the collection of any debt, with any person
other than the consumer, his attorney, a consumer reporting agency if
otherwise permitted by law, the creditor, the attorney of the creditor, or the
attorney of the debt collector.”

44. ‘The third party does not fall within any exceptions provided for in

15 U.S.C. § 1692c(b).

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 13 of 19

 
 

 

45. The United States Court of Appeals for the Eleventh Circuit has
recently ruled that a Defendant’s transmittal of a Plaintiff's personal debt-
related information to a third-party letter preparation vendor constitutes a
communication “in connection with the collection of any debt” within the
meaning of 15 U.S.C. § 1692c(b) and such action, without the debtor’s
authorization, constitutes a violation of said statute. See, Hunstein_v.
Preferred Collection & Mgmt. Servs., Inc., No. 19-14434, 2021 WL 1556069,

(11th Cir. Apr. 21, 2021).

46. In Hunstein, Id., the debt collector (“Preferred Collection and

 

Management Services, Inc.”) electronically transmitted data regarding a
consumer’s (“Mr. Hunstein”)-debt, namely, his status as a debtor, the balance
of the debt, the entity to which he owed the debt and the subject of such debt
to a third-party vendor, for the purpose of creating, printing and mailing a
“dunning” letter to the debtor.

47. The core facts presented to the Appeals Court in the Hunstein’s
case are virtually identical to those alleged in this Complaint.

48. Plaintiff did not consent to Defendant’s communication to the third
party concerning the Debts.

49. Plaintiff did not consent to Defendant’s communication to the third
party concerning Plaintiff's personal and/or confidential information.

50. Plaintiff did not consent to Defendant’s communication with

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 14 of 19

 

 
 

 

anyone concerning the Debts or Plaintiffs personal and/or confidential
information.

51. Upon belief, Defendant has used a third party for these purposes
thousands of times.

52. Defendant uses a third party for the sole purpose of maximizing
profit.

53. Defendant uses a third party without regard to the propriety and
privacy of the information it discloses to such third party.

54. Defendant uses a third party with reckless disregard for the harm
to Plaintiffs and the Sub-Class that could result from Defendant's
unauthorized disclosure of private and sensitive information to the third party.

55. 15 U.S.C. § 1692f provides a debt collector may not use unfair or
unconscionable means to collect or attempt to collect a debt.

56. The unauthorized disclosure of a consumer’s private and sensitive
information is both unfair and unconscionable.

57. Defendant disclosed Plaintiffs private and sensitive information
to a third party in violation of 15 U.S.C. § 1692f.

58. Asa result of Defendant's unlawful conduct, Plaintiff and the Sub-
Class Members are entitled to actual and statutory damages, reasonable

attorney’s fees and costs.

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 15 of 19

 

 
 

 

SECOND CAUSE OF ACTION
Violations of North Carolina Debt Collection Act, N.C.G.S. § 75-50, et
seq.
(On behalf of the NC Class)

59.| The foregoing allegations are hereby incorporated by reference as

if fully set; forth herein.

60. | Defendant is a “debt collector” as defined by the NCDCA, N.C.G.S.
§ 75-50.

61. | Plaintiff and the North Carolina Class are “consumers” as that
term is defined by N.C.G.S. § 75-50.

62. PEG: § 75-53 prohibits debt collectors from unreasonably
publicizing information regarding a consumer's debt including, but not limited

to, any communication with any person other than the debtor or his/her

‘

attorney.
\

63. Defendant violated N.C.G.S. § 75-53 by communicating
information | oncerning consumer debts to a third party without the written
permission of the debtors.

64. Plaintiff, and others similarly situated, are entitled to recover
statutory jemages under the NCDCA for each instance in which an improper
communication occurred. |

65. As a result of Defendant’s unlawful conduct, Plaintiffs and the

Class Members are entitled to actual and statutory damages, reasonable

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 16 of 19

 
 

 

attorney’s fees and costs.
THIRD CAUSE OF ACTION
Violation of the North Carolina Unfair and Deceptive Trade
Practices Act: N.C.G.S. § 75-1.1
(on behalf of the NC Class).

66. The foregoing allegations are hereby incorporated by reference as
if fully set forth herein.

67. Pursuant to N.C.G.S. § 75-56(a), “the specific and general
provisions of {the NCDCA] shall exclusively constitute the unfair or deceptive
acts or practices proscribed by G.S. 75-1.1 in the area of commerce regulated
by this Article.”

68. Defendant’s operation. with consumers and consumer debt
constitutes commerce.

69. N.C.G.S. § 75-1.1 (the “UDTPA”) prohibits “unfair methods of
competition in or affecting commerce, and unfair or deceptive acts or practices
in or affecting commerce.”

70. The specific acts by Defendant are in or affecting commerce.

71. The specific acts by Defendant are unfair and deceptive, as defined
by the UDTPA.

72. Plaintiff have been subjected to pecuniary and non-pecuniary

injuries resulting from Defendant’s unfair and deceptive conduct.

73. Plaintiff and others similarly situated are entitled to recover

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 17 of 19

 
 

 

treble damages, attorney’s fees and costs if allowed by the discretion of the

Court pursuant to Chapter 75 of the North Carolina General Statutes.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff and all others similarly situated pray the

Court for judgment as set forth below:

1.

Certifying this action as a class action as provided by Rule 23 of
the Rules of Civil Procedure, appointing Plaintiffs as class
representatives, and appointing the undersigned as Class Counsel;
Finding Defendant violated the FDCPA;

Finding Defendant violated the NCDCA; -

Adjudging Defendant liable under the causes of actions asserted
above, and awarding Plaintiffs and the members of the NC Class
and FDCPA Sub-Class (collectively, “Class Members”) actual and
statutory damages pursuant to 15 U.S.C. 1692k and N.C.G.S § 75-
56;

Awarding Plaintiff and Class Members their reasonable attorney's
fees and costs pursuant to the FDCPA and NCDCA;

That the compensatory damages of Plaintiff and the Class
Members be trebled by the Court pursuant to Chapter 75 of the
North Carolina General Statutes;

For punitive damages to the extent allowed by law; |

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 18 of 19

 
 

 

8. The costs of this action be taxed against Defendant;

9. For a trial by jury on all issues so triable;

10. Awarding pre- and post-judgment interest as allowed by law; and
11. For such other and further relief as the Court deems just and

proper.

we

Respectfully submitted, this the 6 “day of July 2021.

MILBERG COLEMAN BRYSON
PHILLIPS CROSSMAN PLLC

Jt Mare

Scott C. Harris

N.C. Bar No.: 35328

Patrick M. Wallace

N.C. Bar No.: 48138

900 W. Morgan Street
Raleigh, North Carolina 27603
Telephone: (919) 600-5000
Facsimile: (919) 600-5035
sharris@milberg.com
pwallace@milberg.com

Case 5:21-cv-00124-KDB-DSC Document 1-1 Filed 08/20/21 Page 19 of 19

 

 
